Citation Nr: 0112139	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  97-20 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for prostate cancer as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to August 
1947.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  A hearing was held before a hearing officer at the RO 
in August 1997, and the hearing officer's decision was 
entered in September 1997.  In May 1999, a hearing was held 
before the undersigned Member of the Board at the RO.

The appeal was last before the Board in December 1999, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a Supplemental Statement of the Case mailed to the veteran in 
September 2000, continued to deny the benefit sought on 
appeal.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

The veteran's prostate cancer is not shown to be 
etiologically related to his exposure to ionizing radiation 
during service.  


CONCLUSION OF LAW

Prostate cancer due to exposure to ionizing radiation was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1112 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.309, 3.311 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist in the development 
of this claim and duty to notify the appellant of information 
and evidence needed to substantiate and complete his claim 
have been met.  In this regard, by virtue of a Statement of 
the Case and several Supplemental Statements of the Case 
issued during the pendency of the appeal, the veteran was 
given notice of the information or evidence necessary to 
substantiate such aspect of his claim.  In addition, it 
appears that all pertinent evidence has been obtained and 
associated with the claims folder.  Finally, the veteran was 
afforded personal hearings in August 1997 and May 1999, the 
latter being before a Member of the Board.

The veteran contends that he developed prostate cancer as a 
direct result of his exposure to ionizing radiation in 
service while present during the atmospheric testing of 
atomic weapons in the South Pacific in 1946.  He asserts 
that, during one of the detonations, he was sufficiently 
close to ground zero to have felt the "heat from [the] bomb".  
In this regard, the record reflects that in the mid-1990's 
the veteran was assessed as having, and underwent treatment 
for, prostate cancer.

Diseases specific to radiation-exposed veterans, such as 
various forms of cancers, listed under 38 C.F.R. § 3.309(d), 
will be presumed to have been incurred in active service if 
the veteran participated in a "radiation risk activity" such 
as onsite participation in an atmospheric nuclear test.  38 
C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, such 
as any form of cancer, listed under 38 C.F.R. § 3.311(b)(2), 
found 5 years or more after service in an ionizing radiation 
exposed veteran may be service-connected if the VA Under 
Secretary for Benefits (USB) determines that they are related 
to ionizing radiation exposure while in service or if they 
are otherwise linked medically to ionizing radiation exposure 
while in service.  Service connection may also be granted for 
disability based on exposure to ionizing radiation, like all 
disabilities, when there is specific medical evidence linking 
it to such incident.  Combee v. Brown, 34 F.3d 1039, 1043-45 
(Fed. Cir. 1994).

Thus, service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  First, there 
are certain types of cancer that are presumptively service- 
connected if they become manifest in a radiation-exposed 
veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service-connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).

Under the law, when it has been determined that a veteran has 
been exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons 
and the veteran subsequently develops a potentially 
radiogenic disease to include prostate cancer which first 
became manifest five years or more after exposure, the claim 
will be referred to the USB for further consideration.  The 
USB is to consider each aspect of the claim with reference to 
specified factors and may request an advisory opinion from 
the Under Secretary for Health; if, after this consideration, 
the USB determines that there is no reasonable possibility 
that the pertinent disease resulted from radiation exposure 
in service, the USB shall so inform the RO in writing, 
setting forth the rationale for the conclusion.  38 C.F.R. 
§ 3.311.

A May 1999 memorandum from the Defense Threat Reduction 
Agency (DTRA) reflects that the veteran was present at 
Operation CROSSROADS, an atmospheric nuclear test series 
conducted in the South Pacific in 1946.  The DTRA further 
indicated that, although a careful search of dosimetry data 
revealed no record of radiation exposure for the veteran, a 
scientific dose reconstruction indicated that he would have 
received a probable dose of 0.757 rem gamma with an upper 
bound of 2.0 rem gamma.  A cited scientific dose 
reconstruction (i.e., DNA-TR-84-405) indicated that, due to 
the distance of the veteran's unit from ground zero, he had 
"virtually no potential for exposure to neutron radiation."  
A cited reconstruction report (i.e., DNA-TR-88-260) indicated 
that the veteran had no potential for internal exposure based 
on his unit's activities.  His (50-year) committed dose 
equivalent to the prostate was 0.0 rem.

Service connection may be established for disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991).

The Board notes that prostate cancer is listed as a 
"radiogenic disease" under the provisions of 38 C.F.R. 
§ 3.311(b)(2).  A radiation review opinion under 38 C.F.R. 
§ 3.311 was requested in May 2000 from the VA Director of 
Compensation and Pension Service.  According to a July 2000 
report from the Chief Public Health and Environmental Hazards 
Officer (CPH), "[t]he sensitivity of the prostate to 
radiation carcinogenesis appear[ed] to be relatively low and 
not clearly established", citing Health Effects of Exposure 
to Low Levels of Ionizing Radiation (BEIR V), pages 316-318; 
Mettler and Upton, Medical Effects of Ionizing Radiation , 
2nd edition, 1995, page 168.   In light of the foregoing, the 
CHP was of the opinion that it was "unlikely that the 
veteran's prostate cancer [could] be attributed to exposure 
to ionizing radiation in service."  In a memorandum dated 
later the same month, following a review of the evidence in 
its entirety, the VA Compensation and Pension Service 
Director indicated that it was his opinion "that it [was] 
unlikely [that] the veteran's" prostate cancer "was the 
result of" inservice exposure to ionizing radiation.

In considering the veteran's claim for service connection for 
prostate cancer as a result of exposure to ionizing 
radiation, the Board observes that the above-addressed 
opinion of the CPH is thorough and well reasoned.  Further, 
the Board notes that prostate cancer is not among the 
diseases subject to presumptive service connection under the 
provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
The opinion of the CHP is the lone item of evidence 
addressing whether the veteran's prostate cancer is related 
to his exposure to ionizing radiation in service.  Such 
opinion is clearly against the veteran's claim.  The Board 
notes, moreover, that the CPH considered the pertinent facts 
in the case and supported her conclusion with the results of 
pertinent research.  

Finally, the Combee/Ramey analysis includes the traditional 
approach to service-connection claims, i.e., adjudicating the 
issue of causation in service on a direct basis.  However, in 
the instant case, the conclusion of the CPH, a physician who 
reviewed all of the pertinent evidence, contradicts, rather 
than supports, the contentions and oral testimony of the 
veteran and there is otherwise no competent evidence of 
record establishing a nexus between the veteran's prostate 
cancer and exposure to radiation or any other incident of 
service.  In the absence of competent medical evidence of a 
nexus between prostate cancer and service (to include 
exposure to radiation therein), there is no basis upon which 
the Board can conclude that the veteran's prostate cancer is 
attributable to in-service radiation exposure or other 
incident of service.

Given the foregoing, then, the Board is constrained to 
conclude that the preponderance of the evidence is against 
the veteran's claim for service connection for prostate 
cancer as a result of exposure to ionizing radiation.  
38 U.S.C.A. §§ 1110, 1112; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. §§ 
3.309, 3.311.

In reaching the foregoing conclusion, the Board recognizes, 
based on a number of submissions made to the RO as well as 
his testimony at two personal hearings, that the veteran 
feels strongly that his prostate cancer, owing to factors to 
include that he has had no exposure to radiation either 
"prior to [his period of] service or after", must be due to 
his inservice exposure to ionizing radiation.  However, while 
the Board is sensitive to the veteran's view in the foregoing 
regard, it would respectfully point out that he is, as a lay 
person, not competent to provide an opinion which requires 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  


ORDER

Service connection for prostate cancer as a result of 
exposure to ionizing radiation is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

